Citation Nr: 1244454	
Decision Date: 12/31/12    Archive Date: 01/09/13

DOCKET NO.  07-15 961	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for pes planus.

2.  Entitlement to an initial compensable evaluation for a right testicular mass.

(The issues of entitlement to service connection for ulcer disease, a low back disability, dry skin, gastroesophageal reflux disease (GERD), and left knee pain are addressed in a separate decision under a different docket number.)


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Anthony M. Flamini, Counsel


INTRODUCTION

The appellant served in the Army National Guard from December 1979 to July 2004.  The appellant had active duty from March 15, 2003 to May 4, 2004.  He also had various periods of active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA).  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions dated in August 2005 and May 2006 of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

In August 2012, the appellant testified at a Travel Board hearing before the undersigned.  A transcript of that hearing is of record.

In August 2008, the Veteran had testified at a personal hearing before another Acting Veterans Law Judge (AVLJ)(a transcript of this hearing is also of record).  The issues addressed were entitlement to service connection for ulcer disease, a low back disability, dry skin, GERD, and left knee pain.  These issues, as noted on the title page, will be decided by the AVLJ who conducted the August 2008 hearing in a separate decision.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks entitlement to service connection for pes planus as well as an initial compensable evaluation for a right testicular mass.  Unfortunately, the Board finds that further development is warranted before these claims can be adjudicated.

With respect to the Veteran's claim for entitlement to service connection for pes planus, current treatment records diagnose the Veteran as having pes planus deformity.  For instance, in X-rays of the right foot obtained in May 2011, the Veteran's private physician noted that a "pes planus deformity is evident."  At his August 2012 Travel Board hearing, the Veteran testified that his pes planus first started during active duty when he injured his foot while on land navigation.  Service treatment records confirm that the Veteran was treated for right foot symptomatology.  For instance, a May 2003 treatment note indicated that the Veteran complained of right posterior heel pain after jumping over a small stream and feeling a "pop."  He was diagnosed as having insertional calcification of the Achilles tendon and placed on profile.  In June 2003, the Veteran continued to complain of right foot pain and was diagnosed as having pes planus.  The Veteran complained of left and right heel pain in September 2003 and was diagnosed as having a callous of the left foot.  In a December 2003 Report of Medical History, the Veteran reported suffering from chronic heel pain since jumping at a mobilization station in Fort Dix, New Jersey in April 2003 or May 2003.  Given the Veteran's current diagnosis of pes planus, the documentation of in-service foot symptomatology, and his competent testimony of continuity of foot symptomatology since service, the Board finds that an examination is necessary in order to determine whether the Veteran has any current foot disabilities related to service.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

With respect to the Veteran's right testicular mass, he is currently assigned a  noncompensable rating under Diagnostic Code 7599-7523.  He was most recently afforded a VA examination in March 2010, at which time a moderately soft mass was palpated to the posterior aspect of the right testicle.  It did not appear to be firm or adherent to the testicle itself.  Examination of the penis and left testicle was normal.  The Veteran indicated that he experienced testicle pain during his military activities and that he periodically experiences urinary pain.  The examiner diagnosed him as having hydrocele of the right testicle. 

At his August 2012 Travel Board hearing, the Veteran testified that he experienced testicle pain at night and that he experiences aches and pains all over his body due to the problem with his right testicle.  He added that the pain gets so bad that sometimes he cannot get out of bed or get out of chairs.  

When available evidence is too old for an adequate evaluation of the Veteran's current condition, VA's duty to assist includes providing a new examination.  Weggenmann v. Brown, 5 Vet. App. 281 (1993).  Because there may have been a significant change in his condition, as evidenced by the Veteran's report of increased, incapacitating pain associated with his hydrocele of the right testicle, the Board finds that a new examination is needed to fully and fairly evaluate the Veteran's claim for an increased disability rating.  Allday v. Brown, 7 Vet. App. 517 (1995) (where the record does not adequately reveal current state of claimant's disability, fulfillment of statutory duty to assist requires a contemporaneous medical examination, particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since the previous examination).

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should schedule the Veteran for an examination to determine the nature and etiology of his diagnosed pes planus.  The claims file, including a copy of this remand, as well as any relevant documents in the Virtual VA system, should be made available to the examiner.  All indicated tests should be conducted.  After a review of the claims file and completion of the examination, the examiner should opine as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's currently diagnosed pes planus is etiologically related to the in-service foot symptomatology documented in 2003.  

The claims file must be made available to the examiner and the examiner should indicate in his/her report whether or not the claims file was reviewed.  A complete rationale for any opinion expressed should be provided.  If an opinion cannot be expressed without resort to speculation, the examiner should discuss why such is the case.  In this regard, the examiner should indicate whether the inability to provide a definitive opinion is due to a need for further information or because the limits of medical knowledge have been exhausted regarding the etiology of the disability at issue or because of some other reason.

The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

2.  The RO/AMC should afford the Veteran a VA examination in order to assess the current severity of his right testicular mass.  The claims file, including a copy of this remand, as well as any relevant documents in the Virtual VA system, should be made available to the examiner.  The examiner should annotate the examination report to indicate whether the claims file  was in fact made available for review in conjunction with the examination.  The examination report should include a description of the Veteran's symptoms, clinical findings and associated impairment that has been and is attributed to his service-connected right testicular mass.  All findings should be reported in detail accompanied by a complete rationale.

3.  The Veteran must also be advised of the importance of reporting to the scheduled VA examinations and of the possible adverse consequences, to include the denial of his claims, of failing, without good cause, to so report.  See 38 C.F.R. § 3.655 (2011).  A copy of the notification of the dates, times, and locations of the examinations must be included in the claims file and must demonstrate that it was sent to the Veteran's last known address of record.  If the Veteran fails to report to the scheduled examinations, the record must indicate whether the notification sent to the Veteran was returned as undeliverable.

4.  Following completion of the foregoing, the AMC/RO must review the claims folder and ensure that all of the foregoing development has been conducted and completed in full.  In particular, the AMC/RO should determine whether the examiners have responded to all questions posed.  If not, the reports must be returned for corrective action.  38 C.F.R. § 4.2 (2011).

5.  After completing the above actions and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims should be readjudicated.  If any claim remains denied, a supplemental statement of the case should be provided to the Veteran.  After the Veteran has had an adequate opportunity to respond, the appeal should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

